USCA11 Case: 20-12064     Date Filed: 12/11/2020   Page: 1 of 4



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12064
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:17-cv-60960-WPD



ALAN RUFF,

                                                          Petitioner-Appellant,


                                 versus



FLORIDA DEPARTMENT OF CORRECTIONS,
Julie L. Jones, Secretary,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                          (December 11, 2020)
           USCA11 Case: 20-12064         Date Filed: 12/11/2020      Page: 2 of 4



Before JILL PRYOR, NEWSOM, and LUCK, Circuit Judges.

PER CURIAM:

       Alan Ruff, a state prisoner proceeding pro se, appeals the district court’s

denial of his motion for relief, filed pursuant to Fed. R. Civ. P. 60(b), from an

earlier judgment denying his petition for a writ of habeas corpus, which he had

filed pursuant to 28 U.S.C. § 2254. On appeal, Ruff argues that the district court

erred by not considering a ground for relief that he raised in his initial § 2254

petition, but that he did not raise in his amended petition. The facts are known to

the parties; we do not repeat them here except as necessary to resolve the legal

issues before us.

       In every case, we must ensure that the district court had jurisdiction to

consider the case on the merits. Boyd v. Homes of Legend, Inc., 188 F.3d 1294,

1297–98 (11th Cir. 1999). If the district court lacked jurisdiction to consider a

case on the merits, we possess jurisdiction on appeal solely to correct the district

court’s error.1 Id. at 1298. Federal courts are under an obligation to look beyond

the label of a motion filed by a pro se inmate and determine whether the motion is

cognizable under a different remedial statutory framework. United States v.

Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990).



1
 We review issues of subject-matter jurisdiction de novo. Williams v. Chatman, 510 F.3d 1290,
1293 (11th Cir. 2007).
                                              2
          USCA11 Case: 20-12064         Date Filed: 12/11/2020   Page: 3 of 4



      A Rule 60(b) motion for relief from judgment on a § 2254 petition

constitutes a successive habeas petition if it seeks to add a new ground for relief or

challenges the district court’s prior resolution of a claim on the merits, but not

when it attacks a defect in the integrity of the § 2254 proceedings. Gonzalez v.

Crosby, 545 U.S. 524, 531–32 (2005). A Rule 60(b) motion is appropriate in a

habeas proceeding only when the petitioner does not assert, or reassert, claims of

error in the state-court conviction. Franqui v. Fla., 638 F.3d 1368, 1371–72 (11th

Cir. 2011). Regardless of how a Rule 60(b) motion is characterized, if its basic

objective is to advance an additional claim for habeas relief, it must be treated as a

successive habeas petition. Id. at 1372. Without authorization, the district court

lacks jurisdiction to consider a successive § 2254 petition. Bowles v. Sec’y, Fla.

Dep’t of Corr., 935 F.3d 1176, 1180 (11th Cir. 2019), cert. denied sub nom.,

Bowles v. Inch, 140 S. Ct. 26 (2019).

      Here, the district court lacked jurisdiction to consider Ruff’s purported Rule

60(b) motion because it was actually an unauthorized successive § 2254 petition.

See Crosby, 545 U.S. at 530–32; Bowles, 935 F.3d at 1180. Ruff attempted to raise

a ground for relief that he did not raise in the operative pleading in his original

§ 2254 proceeding. The basic objective of the motion was to obtain review on the

merits of an additional claim for habeas relief, which disqualified it as a valid Rule

60(b) motion. See Franqui, 638 F.3d at 1371–72. Accordingly, we construe the


                                            3
          USCA11 Case: 20-12064       Date Filed: 12/11/2020    Page: 4 of 4



district court’s order denying the motion as a dismissal for lack of jurisdiction and

affirm with that understanding. See Boda v. United States, 698 F.2d 1174, 1177

(11th Cir. 1983) (affirming the dismissal of an action but modifying it so as to rest

on an absence of jurisdiction); see also 28 U.S.C. § 2106 (authorizing courts of

appeals to modify district court orders).

      AFFIRMED.




                                            4